DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (hereinafter “Tsai”), US Pub. No. 2012/0120042.
Regarding claim 1, Tsai teaches a pixel circuit (fig. 5, pixel circuit 50), comprising: a reference writing circuit (fig. 5, transistor T3), a threshold compensation circuit (fig. 5, transistor T4 and capacitor Cst), a data writing circuit (fig. 5, transistor T1), a reset circuit (fig. 5, transistor T6), and a driving transistor (fig. 5, transistor T2), wherein, the reference writing circuit is electrically coupled to a reference voltage terminal, a first control signal line, and a control electrode of the driving transistor, and configured to write a reference voltage provided by 

Regarding claim 3, Tsai teaches wherein the reference writing circuit comprises a first transistor (fig. 5, transistor T3); a control electrode of the first transistor is electrically coupled to the first control signal line, a first electrode of the first transistor is electrically coupled to the reference voltage terminal, and a second electrode of the first transistor is electrically coupled to the control electrode of the driving transistor (fig. 5, transistor T2).
Regarding claim 4, Tsai teaches wherein the data writing circuit comprises a second transistor (fig. 5, transistor T1); a control electrode of the second transistor is electrically coupled to the first control signal line, a first electrode of the second transistor is electrically coupled to the data line, and a second electrode of the second transistor is electrically coupled to the threshold compensation circuit (fig. 5, transistor T4, capacitor Cst).
Regarding claim 5, Tsai teaches wherein the threshold compensation circuit comprises a third transistor and a capacitor (fig. 5, transistor T4, capacitor Cst); a control electrode of the third transistor is electrically coupled to the second control signal line, a first electrode of the third transistor is electrically coupled to the control electrode of the driving transistor, and a second electrode of the third transistor is electrically coupled to a first electrode of the capacitor and the data writing circuit (fig. 5, transistors T1 and T2); a second electrode of the capacitor is electrically coupled to the second electrode of the driving transistor (fig. 5, transistor T2).

Regarding claim 7, Tsai teaches wherein the reset circuit comprises a fourth transistor (fig. 5, transistor T6); a control electrode of the fourth transistor is electrically coupled to the third control signal line, a first electrode of the fourth transistor is electrically coupled to the reset voltage terminal, and a second electrode of the fourth transistor is electrically coupled to the first electrode of the light emitting element (fig. 5, light emitting element 22).
Regarding claim 8, Tsai teaches a light emitting control circuit, through which the second electrode of the driving transistor is electrically coupled to the first electrode of the light emitting element (fig. 5, light emitting element 22); the light emitting control circuit is electrically coupled to a fourth control signal line and configured to allow or not allow a current between the second electrode of the driving transistor and the first electrode of the light emitting element in response to a control of the fourth control signal line (fig. 5, driving transistor T2).
Regarding claim 9, Tsai teaches wherein the light emitting control circuit comprises: a fifth transistor (fig. 5, transistor T5), a control electrode of which is electrically coupled to the fourth control signal line, a first electrode of which is electrically coupled to the second electrode of the driving transistor (fig. 5, transistor T2), and a second electrode of which is 
Regarding claim 10, Tsai teaches wherein the fourth control signal line and the second control signal line are a same control signal line (fig. 5, signal N).
Regarding claim 11, Tsai teaches wherein the third control signal line and the first control signal line are a same control signal line (fig. 5, signal N).
Regarding claim 12, Tsai teaches a light emitting control circuit, through which the second electrode of the driving transistor is electrically coupled to the first electrode of the light emitting element (fig. 5, light emitting element 22, transistor T2), the light emitting control circuit is electrically coupled to a fourth control signal line and configured to allow or not allow a current between the second electrode of the driving transistor and the first electrode of the light emitting element in response to a control of the fourth control signal line (fig. 5, light emitting element 22, transistor T2), wherein, the reference writing circuit comprises a first transistor (fig. 5, transistor T3), the data writing circuit comprises a second transistor (fig. 5, transistor T1), the threshold compensation circuit comprises a third transistor and a capacitor (fig. 4, transistor T4, capacitor Cst), the reset circuit comprises a fourth transistor (fig. 5, transistor T6), the light emitting control circuit comprises a fifth transistor (fig. 5, transistor T5), a control electrode of the first transistor is electrically coupled to the first control signal line, a first electrode of the first transistor is electrically coupled to the reference voltage terminal (fig. 5, Vref), and a second electrode of the first transistor is electrically coupled to the control electrode of the driving transistor (fig. 5, transistor T2), a control electrode of the second transistor is electrically coupled to the first control signal line, a first electrode of the second 
Regarding claim 13, Tsai teaches a light emitting control circuit (fig. 5, light emitting element 22), through which the second electrode of the driving transistor is electrically coupled to the first electrode of the light emitting element, the light emitting control circuit is electrically coupled to a fourth control signal line and configured to allow or not allow a current between the second electrode of the driving transistor and the first electrode of the light 
Regarding claim 14, Tsai teaches wherein all transistors in the pixel circuit are N-type transistors ([0017]).
Regarding claim 15, it is a display substrate of claim 1 and is rejected on the same grounds presented above.
Regarding claim 16, it is a display device of claim 1 and is rejected on the same grounds presented above.
Regarding claim 17, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claims 18 and 19, they have similar limitations to those of claims 12 and 13, and are rejected on the same grounds presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622